Citation Nr: 0208772	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  01-08 419A	)	DATE
	)
	)


THE ISSUE

Whether a February 24, 1956, decision, in which the Board of 
Veterans' Appeals (Board) denied service connection for 
defective hearing, should be revised on the basis of clear 
and unmistakable error (CUE).

(In a separate decision, the Board addresses the issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.) 


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The moving party had active service from December 1950 to 
February 1951.  In a written statement received at the Board 
in February 2002, the moving party's representative submitted 
a claim on the moving party's behalf alleging CUE in a 
February 24, 1956, Board decision. 


FINDINGS OF FACT

1.  In a decision dated February 24, 1956, the Board denied 
entitlement to service connection for defective hearing.

2.  The correct facts, as they were known at that time, were 
before the Board on February 24, 1956, and on that date, the 
Board correctly applied the statutory and regulatory 
provisions extant at that time such that the outcome of the 
claim would not have been manifestly different but for the 
error.


CONCLUSION OF LAW

The February 24, 1956 decision, in which the Board denied 
service connection for defective hearing, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991 & 
Supp. 2001); 38 U.S.C.A. § 310 (1956); 38 C.F.R. §§ 20.1400, 
20.1403 (2001); 66 Fed. Reg. 35,902-35,903 (July 10, 2001) 
(to be codified as amended at 38 C.F.R. §§ 20.1404, 20.1409); 
38 C.F.R. §§ 3.63, 3.77 (1956).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision dated February 24, 1956, the Board denied the 
moving party service connection for defective hearing.  The 
issue before the Board is whether this decision should be 
revised based on CUE.  

While this moving party's motion for revision was pending, 
the President signed into law legislation that enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  Further, during the pendency of this appeal, in 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  VA has indicated that, with the exception 
of the amended provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) 
(the second sentence), and 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
at 45,629.

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the moving party's 
motion for revision has not been developed pursuant to the 
VCAA.  However, in light of a recent decision of the United 
States Court of Appeals for Veterans Claims (Court), the 
Board's decision to proceed in adjudicating this motion does 
not prejudice the moving party in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In 
this decision, the Court held that the VCAA does not require 
remand of all claims pending on its effective date, that CUE 
claims are not conventional appeals, but rather are requests 
for revisions of previous decisions, and that provisions of 
the VCAA are not applicable thereto.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001).  

The moving party claims that the Board's February 24, 1956, 
decision involves CUE.  Under 38 U.S.C.A. § 7111 (West 1991 & 
Supp. 2002), the Board has been granted the authority to 
revise a prior Board decision on the grounds of CUE.  A claim 
in which review is requested based on CUE in a Board decision 
may be filed at any time after the underlying decision is 
rendered.  Pursuant to VAOPGCPREC 1-98 (Jan. 13, 1998), the 
Board's new authority applies to any claim pending on or 
filed after November 21, 1997, the date of enactment of the 
statute.  See 38 C.F.R. § 20.1400 (2001).  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon the request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a) (2001).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c) (2001).  Examples 
of situations that are not CUE are: (1) a new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; (2) a failure to fulfill VA's duty to 
assist the veteran with the development of facts relevant to 
his or her claim; or (3) a disagreement as to how the facts 
were weighed or evaluated.  See 38 C.F.R. § 20.1403(d) 
(2001).  CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  See 38 C.F.R. 
§ 20.1403(e) (2001).  

Prior decisions issued by the Court on the issue of CUE in an 
RO rating decision provide guidance for determining whether 
CUE exists in a Board decision.  The Court has defined CUE as 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).  

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  See Luallen v. Brown, 8 Vet. App. 92 
(1995).  The mere misinterpretation of facts also does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time that it was made.  
See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It 
is a kind of error, of fact or of law, that when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993). 

Prior to deciding whether the February 24, 1956, decision 
involves CUE, the Board must determine whether, as a 
threshold matter, the moving party has plead CUE with the 
specificity required by regulation.  

A motion for revision of a decision based 
on CUE must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions that 
fail to comply with the requirements of 
this paragraph shall be dismissed without 
prejudice to refiling under this subpart.  

66 Fed. Reg. 35,902-35,903 (July 10, 2001); 67 Fed. Reg. 
46,869-46,870 (July 17, 2002) (codified as amended at 38 
C.F.R. § 20.1404). 

In a letter dated May 2002, the Board acknowledged receipt of 
the moving party's motion for revision of the February 24, 
1956 decision and provided his representative an opportunity 
to submit a relevant response or to review the claims file 
prior to filing a response.  The representative responded by 
letter dated July 2002.  Therein, he alleged a specific error 
of law in the Board's February 24, 1956 decision.  
Specifically, he argued that the Board did not apply the 
presumption of aggravation to the claim then at issue or, in 
the alternative, the Board did not rebut this presumption 
with clear and convincing evidence.  The representative 
explained that, at that time, there was medical evidence of 
record clearly disclosing that the moving party's hearing 
loss increased in disability during service, but no specific 
finding of record indicating that the increase in disability 
was due to the natural progress of the disease.  The 
representative cited Sondel v. West, 13 Vet. App. 213 (1999) 
in support of his motion.

The Board acknowledges the representative's assertions, but 
for the reasons explained below, finds that the correct 
facts, as they were known at that time, were before the Board 
on February 24, 1956, and on that date, the Board correctly 
applied the statutory and regulatory provisions extant at 
that time such that the outcome of the claim would not have 
been manifestly different but for the error.

When the Board rendered its decision on February 24, 1956, 
the claims file consisted of the moving party's service 
medical records, which included a November 1950 pre-induction 
examination report, hospitalization and consultation reports, 
clinical records, and a January 1951 separation examination 
report, and an August 1954 VA examination report.  Neither 
the moving party, nor his representative, argues that the 
factual record available to the Board on February 24, 1956, 
was either incomplete or incorrect.  Accordingly, the moving 
party's motion for revision is not sustainable on the basis 
that the correct facts, as known on February 24, 1956, were 
not before the Board. 

VA law and regulations that were in effect at the time of the 
February 24, 1956, decision provided that basic entitlement 
to disability compensation could be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  See 38 U.S.C.A. § 310 (1956); 38 C.F.R. 
§ 3.77 (1956).

Determinations as to service connection were to be based on a 
review of the entire evidence of record in the individual 
case with due consideration extended to the defined and 
consistently applied policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts shown in each case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arose regarding service connection, such doubt was to be 
resolved in favor of the veteran.  38 C.F.R. § 3.63(a) 
(1956).

Every person employed in active service was to be taken to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities or 
disorders noted at the time of the examination, acceptance 
and enrollment or where clear and unmistakable evidence 
demonstrated that the injury or disease existed prior to 
acceptance and enrollment and was not aggravated by such 
service.  Relative to notation at enlistment, only those 
defects, infirmities and disorders recorded at the time of 
examination were to be considered as noted. History of the 
pre-service existence of defects, infirmities, or disorders 
recorded at the time of examination for acceptance and 
enrollment did not constitute a notation of such conditions 
but were to be considered together with all other material 
evidence in determinations as to the inception of such 
defects, infirmities or disorders.  38 C.F.R. § 3.63(b) 
(1956).

"Clear and unmistakable" was defined as obvious or manifest.  
Accordingly, evidence which made it obvious or manifest that 
the injury or disease under consideration existed prior to 
acceptance and enrollment for service satisfied the 
requirements of the statute.  Claims to which the above-cited 
presumptions applied were to be denied only on the basis of 
evidence which clearly and unmistakably demonstrated that the 
disease did not originate in service, or, if increased by 
service, was not aggravated thereby.  38 C.F.R. § 3.63(d) 
(1956).

Injury or disease, apart from misconduct disease, noted prior 
to service or shown by clear and unmistakable evidence, 
including medical facts and principles, to have had inception 
prior to enlistment were to be conceded to have been 
aggravated where such disability underwent an increase in 
severity during service unless such increase in severity was 
shown by clear and unmistakable evidence, including medical 
facts and principles, to have been due to the natural 
progress of the disease. Aggravation of a disability noted 
prior to service or shown by clear and unmistakable evidence, 
including medical facts and principles, to have had inception 
prior to enlistment were not to be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of such disability prior to, during and 
subsequent to service.  In determinations involving the 
question of aggravation by service, due regard was to be 
given the places, types, and circumstances of the veteran's 
service.  38 C.F.R. § 3.63(i) (1956).

In its February 24, 1956, decision, the Board did not cite 
the presumptions of soundness and aggravation.  However, it 
addressed, albeit succinctly and indirectly, these 
presumptions by making findings relevant thereto.  
Specifically, with regard to the first presumption, the Board 
found that hearing loss was not "noted" on enlistment, but 
was shown by clear and unmistakable evidence to have 
preexisted service.  With regard to the second presumption, 
the Board found that, in the absence of evidence of an in-
service ear injury, there was no documentation to support a 
finding of in-service aggravation.  This finding of no 
aggravation is implicitly a finding of no increase in 
severity. 

The Board based its findings on service medical records 
showing that, with the exception of one month of training, 
during which no ear injury was reported, the moving party 
spent his brief period of active service in the hospital 
being evaluated for hearing loss.  The Board also based its 
findings on notations of medical personnel recorded during 
the moving party's hospitalization, which indicated that the 
hearing loss preexisted service.  By focusing on the latter 
evidence, the Board was able to conclude that there was clear 
and unmistakable evidence of record establishing preexisting 
hearing loss.  By focusing on the former evidence, the Board 
appears to have concluded that the veteran's hearing loss did 
not increase in severity during service, and that therefore, 
the presumption of aggravation was not invoked.   

The Board does not believe that, in so concluding, it 
committed CUE.  See Gahman v. West, 12 Vet. App. 406 (1999) 
(holding that where a factual predicate exists, such as the 
filtering of lay history through the medical expertise of 
military physicians, their conclusions may amount to clear 
and unmistakable evidence to rebut the presumption of 
soundness).  The moving party was capable of reporting his 
history and describing his symptoms to medical personnel at 
the hospital in 1951, and those personnel were capable of 
utilizing the reported history and description of symptoms to 
arrive at a conclusion that the hearing loss existed prior to 
service.  The Board simply weighed this evidence and the 
absence of evidence of an in-service ear injury and drew its 
own conclusions.  

The representative claims that, on February 24, 1956, there 
was no medical evidence of record to support the finding that 
the moving party's hearing loss preexisted service, and that 
the Board erred by so concluding based solely on a history 
reported by the moving party.  As previously indicated, 
contrary to the representative's assertion, the evidence 
establishes that the Board based its finding that the hearing 
loss preexisted service on records from the moving party's 
hospitalization, which were signed by individuals trained in 
medical matters, not on the moving party's reported history. 

The representative also claims that, after the Board found 
that the hearing loss preexisted service, it should have 
applied the presumption of aggravation.  He bases this 
argument on the following facts: (1) the moving party was not 
noted to have hearing loss at induction into the service 
(which he interprets as meaning that no such disability 
existed at that time); and (2) in service, the moving party's 
hearing loss first manifested, thereby necessitating 
discharge.  By so asserting, the representative is merely 
disagreeing with the manner in which the Board weighed the 
evidence of record.  While one could interpret the evidence 
similarly to the representative, the Board chose not to, 
instead, implicitly finding that the hearing loss did not 
increase in severity during service and that, accordingly, 
the presumption of aggravation was not invoked.  The Board's 
action in this regard does not constitute CUE.  

The representative has cited the case of Sondel, 13 Vet. App. 
at 213 to support his assertion that the Board should have 
applied the presumption of aggravation and granted service 
connection for hearing loss on the basis that the record 
contained no specific finding that the in-service increase in 
the severity of the hearing loss was due to the natural 
progress of the disability.  See Sondel at 219-220.  The 
Board acknowledges the representative's assertion.  However, 
the facts of this case are distinguishable from Sondel 
because, in this case, the presumption of aggravation was not 
invoked.  Therefore, the matter of whether the disability 
increased in severity beyond its natural progress was 
irrelevant when the Board issued its decision in February 24, 
1956.    

The Board's findings as they related to the presumptions of 
soundness and aggravation were not comprehensively 
articulated in the February 24, 1956, decision.  However, the 
brief synopsis of facts clearly reflect that the Board 
considered and weighed the evidence before concluding that 
the moving party's hearing loss preexisted service and was 
not aggravated therein.  Although, in its February 24, 1956, 
the Board did not enunciate the actual standards of proof 
required for a finding that the moving party was not in sound 
condition upon induction and a finding that his pre-existing 
condition was not aggravated by active service, the Board's 
failure to do so does not constitute CUE requiring revision 
of the February 24, 1956 decision.  Given that the Board's 
conclusions were plausible based on the facts of record at 
the time, it is clear that the outcome of the claim would not 
have been manifestly different but for the error.

Based on the Board's findings, explained above, the Board 
concludes that its February 24, 1956, decision, in which it 
denied service connection for defective hearing, does not 
involve CUE.  The moving party's claim for a revision of that 
decision must therefore be denied.


ORDER

Clear and unmistakable error (CUE) not having been shown, the 
moving party's motion for revision of the Board's February 
24, 1956, decision is denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



